Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 14-20 in the reply filed on 1/21/22 is acknowledged.
	Claims 9-13 have been withdrawn.
	Claims 21-25 have been newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/20 and 12/2/21 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Cancel claims 9-13.
Allowable Subject Matter
Claims 1-8, 14-25 are allowed.  Claims 1, 14 and 21 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method comprising, in combination with other cited limitations, allocating memory cells identified respectively with the first and second data states into a logical word while excluding a memory cell identified with the permanent state, wherein the memory 
Claims 2-8 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory device comprising, in combination with other cited limitations, a sense amplifier circuit configured to identify a memory cell of the first row as being in the permanent state and to identify memory cells of the first row as being respectively in the first and second data states, wherein the memory cell in the permanent state is between the memory cells respectively in the first and second data states; and an allocation circuit configured to allocate the memory cells identified as respectively being in the first and second data states to a logical word while excluding the memory cell identified as being in the permanent state as recited in claim 14.
Claims 15-20 are therefore allowed because of their dependency on claim 14.
The prior art of record fails to disclose a memory method comprising, in combination with other cited limitations, identifying an abnormal memory cell in a first row of the plurality of rows and at a first data column of the plurality of data columns; setting the abnormal memory cell to the permanent state; allocating memory cells from the first row to a logical word, wherein the logical word includes memory cells from the plurality of data columns and the redundant column while excluding memory cells set to the permanent state as recited in claim 21.
Claims 22-25 are therefore allowed because of their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824